ALLOWABLE SUBJECT MATTER
Claims 1-3, 6,8-10,13,15-16,18-19 and 21-24 are allowed.
Independent Claims 1 and 8 recites a technique for transmitting data in an unlicensed frequency by coordinating transmission between a first base station and a second base station in such a way  that enable “coexistence with other communication devices and improve the performance of a communication system at the same time”. The prior arts on record fails to teach or reasonably suggest the coordination feature, specifically, 
“determining a start time for a next TTI, the next TTI being a TTI immediately following the current TTI, 
transmitting a first reservation signal for reserving the unlicensed frequency band for transmitting first data, the first reservation signal being transmitted in a unit of a length shorter than a length of a TTI during the current TTI and until the determined start time for the next TTI, and the first reservation signal being defined by a first radio communication technology, and 
transmitting the first data to a first terminal in the unlicensed frequency band during the next TTI and after the transmitting of the first reservation signal, 
wherein the first data is defined by a second radio communication technology different from the first radio communication technology, 
wherein, if the transmission of the first reservation signal is identified by a second base station, second data is transmitted to a second terminal in the next TTI, by the second base station, based on a predefined interference cancellation, and wherein the transmission of the first reservation signal is identified by the second base station based on at least one of a basic service set identifier (BSSID) included in the first reservation signal or a service set identifier (SSID) included in the first reservation signal”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

	/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472